Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on 05/28/2021 has been entered and Information Disclosure Statement (IDS) filed on 05/28/2021 and 06/21/2021 has been entered.

Allowable Subject Matter
3. 	Claims 1, 4, 5, 8, 9, 12, 13, 16-24 are allowed. Claims 2, 3, 6, 7, 10, 11, 14 and 15 are cancelled. 
4. 	The following is an examiner’s statement of reasons for allowance:
5. 	Applicants invention is drawn to a method of setting secondary cells included in an S-TAG (Secondary-Timing Advance Group) configured of only secondary cells (SCells), deactivating a downlink timing reference cell in the S-TAG; determining whether other activated secondary cells exist besides the deactivated downlink timing reference cell in the S-TAG, and when the other activated secondary cells exist in the S-TAG, setting one of the other activated secondary cells as a new downlink timing 
6.	The Applicants independent claim 1 recites, inter alia 1.  (Currently amended) a method performed by a terminal in a wireless communication system, the method comprising:
transmitting, to a base station, a dedicated preamble or a random preamble, the random preamble being randomly selected from a preamble set; in case that the dedicated preamble is transmitted,
receiving, from the base station, a first message including a first timing advance command (TACT based on a cell-radio network temporary identifier (C-RNTI), and applying the first TAC to adjust uplink timing between the terminal and the base station: and
in case that the random preamble is transmitted,
receiving, from the base station,  second message including a second TAC and an uplink grant based on a random access-radio network temporary identifier (RA-RNTI),  applying the second TAC to adjust the uplink timing between the terminal and the base station, and
performing uplink transmission based on the uplink grant, wherein the first message includes the first TAC with a first size between the first size and a second size in case that the dedicated preamble is transmitted,-and
wherein the second message includes the second TAC with the second size
between the first size and the second size in case that the random preamble is
transmitted, and
wherein the first size smaller than the second size and the  first size is 6 bits.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
Regarding claim 1 Kwon et al.  [US 20120300752 A1] discloses in para [0177] the C-RNTI is an identifier which is allocated to each UE by a BS in order for the UE to check RRC connection set up with the BS and to check scheduling information transmitted by the BS. A temporary C-RNTI is allocated to a UE through a random access response during a contention-based random access procedure performed for RRC connection. Furthermore, if a random access response message is transmitted as an MAC Control Element (CE) for a TAC that is, if a random access response message is transmitted as a MAC RAR consisting of contents including a TAV (6 bits or 11 bits) and TAG ID information, a PDCCH order and the random access response message may be received through another serving cell not an SSC including UL in which the random access preamble has been transmitted. 
And in para [0195] Fig. 16, a channel used at this time is a PDSCH. The random access response message may be transmitted in the form of a MAC RAR. The random access response message includes a TAC or the uplink synchronization of the UE, UL radio resource allocation information, a Random Access Preamble Identifier (RAPID) for identifying UEs each of which performs a random access procedure, information about a time slot on which the random access preamble of the UE has been received, and the temporary identifier of the UE, such as a temporary C-RNTI. 

  	And in para [0053] timing advance command: this field indicates the index value TA (0, 1, 2, . . . 63) used to control the amount of timing adjustment that the UE will apply to the specified SCell(s). The length of the field is 6 bits. 

However, after search, it is determined that prior art of record  neither anticipates nor renders obvious the claimed subject matter of the instant application was whole taken alone or in combination, in particular, prior art of record does not teach 
receiving, from the base station,  second message including a second TAC and an uplink grant based on a random access-radio network temporary identifier (RA-RNTI),  applying the second TAC to adjust the uplink timing between the terminal and the base station, and
performing uplink transmission based on the uplink grant, wherein the first message includes the first TAC with a first size between the first size and a second size in case that the dedicated preamble is transmitted,-and
wherein the second message includes the second TAC with the second size
between the first size and the second size in case that the random preamble is
transmitted, and
wherein the first size smaller than the second size and the  first size is 6 bits.
Therefore, claim 1 is allowed for these above reasons. Independent claims 5, 9, 13 are also allowed for the above reasons. The dependent claims of claim 1, 5, 9, 13  are also allowed for these above reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information.  
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamada et al.  [US 20120257513 A1] Device for multi-group communications.

Yi et al. [US 20090316638 A1] Method for performing random access Procedures and terminal thereof.
Larsson et al. [US 20130010711 A1] Random Access with Primary and Secondary Component Carrier Communications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ATIQUE AHMED/Primary Examiner, Art Unit 2413